DETAILED ACTION

Response to Amendment
Claims 1-19 are pending in the application, with claims 1-2 and 5-13 currently withdrawn.  New grounds of rejection have been added as a result of the amendment to the claims submitted 12/6/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 4 and 15 each recite the limitation "non-conductive, porous material" in lines 1-2, respectively.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this office action, “non-conductive, porous material” will be interpreted as “non-conductive, porous, fibrous material”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3-4 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Thrasher et al. (US 2003/0096171) in view of Tanaka et al. (US 2006/0194100) and further in view of Issaev et al. (US 2017/0098865).
Regarding claims 14 and 16, Thrasher et al. discloses in Fig 1, an alkaline electrochemical cell separator (ref 24) comprising a non-conductive, porous, fibrous material ([0017]), wherein the separator (ref 24) has an avg pore size of 8-14 microns ([0017]).
Thrasher et al. does not explicitly disclose the separator has a mean pore size of about 1 – 5 microns, and a max pore size of about 19 microns.
Tanaka et al. discloses in Figs 1-6, a battery separator ([0002]) including a porous material having a mean pore size of 5 microns ([0077]) and max pore size of 18 microns ([0078]).  This configuration enhances battery safety and performance by minimizing short circuiting ([0077], [0078]).

It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the mean and max pore sizes disclosed by Tanaka et al. into the separator material of Thrasher et al. to enhance battery safety and performance by minimizing short circuiting.

Thrasher et al. also does not explicitly disclose an air permeability of from about 500 – 3000 cc/cm2/min at 1KPa.
Issaev et al. discloses in Figs 1-2, a battery (ref 10) including a separator (ref 16, [0032]) having an air permeability of about 2000 – 3000 cc/cm2/min at 1Kpa ([0033]) and a basis weight of about 20 – 30 g/m2 ([0032]).  This configuration enhances battery performance metrics while enhancing lifetime ([0004], [0032], [0033]).
Issaev et al. and Thrasher et al. are analogous since both deal in the same field of endeavor, namely, battery separators.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the separator material of Thrasher et al. as having the air permeability and basis weight disclosed by Issaev et al. to enhance battery performance metrics while enhancing lifetime.

Regarding claim 3, modified Thrasher et al. discloses all of the claim limitations as set forth above and also discloses the non-conductive, porous material is non-woven ([0017]).

Regarding claim 4, modified Thrasher et al. discloses all of the claim limitations as set forth above and also discloses the non-conductive, porous material comprises PVA ([0017]).

Regarding claim 15, modified Thrasher et al. discloses all of the claim limitations as set forth above and also discloses the non-conductive, porous material comprises PVA ([0017]).

Regarding claim 17, modified Thrasher et al. discloses all of the claim limitations as set forth above and also discloses the separator has a basis weight of about 18-28 g/m2 ([0017]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges (20-28 g/m2) disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.

Regarding claim 18, modified Thrasher et al. discloses all of the claim limitations as set forth above and also discloses the separator has a dry thickness of from about 40-90 microns ([0017]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges (60-90 microns) disclosed by the In re Malagari, 182 USPQ 549.

Regarding claim 19, modified Thrasher et al. discloses all of the claim limitations as set forth above and also discloses the separator is permeable to hydroxide ions and water ([0017]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 3-4 and 14-19 have been considered but are moot in view of new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725